Exhibit 10.25

         
(WELLS FARGO LOGO) [p15612p1561203.gif]
  Wells Fargo Equipment Finance, Inc.
733 Marquette Avenue, Suite 700
MAC N9306-070
Minneapolis, MN 55402   Amendment

Wells Fargo Equipment Finance, Inc. as Lender (“WFEFI”) and Ready Mix, Inc. as
Borrower hereby amend Master Loan and Security Agreement (500467) dated as of
March 13, 2008 and Master Security Agreement dated April 5, 2000 as follows:
Reference Rider 1A included here in.
NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, WFEFI and Customer agree as follows:

1.   Loan Schedule (0500467-700) dated as of March 13, 2008 attached to Master
Loan and Security Agreement (500467) dated as of March 13, 2008 is amended as
follows: Effective as of July 13, 2009, borrower shall pay twenty-eight
(28) payments as follows: Twenty-seven (27) consecutive principal installments
of $2,695.14 each beginning December 13, 2009, followed by one (1) principal
installment of $13,475.31 beginning March 13, 2012, plus interest on the unpaid
balance payable monthly, at the rate of 5.39% per annum effective July 13, 2009.
There are no principal payments due in the months of August, September, October
and November of 2009, which are skip months, however, interest is payable
monthly as billed. (Contract # 002-0500467-701).   2.   Loan Schedule
(0500467-702) dated as of April 18, 2008 attached to Master Loan and Security
Agreement (500467) dated as of March 13, 2008 is amended as follows: Effective
as of June 22, 2009, borrower shall pay forty-one (41) payments as follows:
forty (40) consecutive principal installments of $11,440.44 each beginning
December 22, 2009, followed by one (1) principal installment of $57,202.27
beginning April 22, 2013, plus interest on the unpaid balance payable monthly,
at the rate of 5.65% per annum effective June 22, 2009. There are no principal
payments due in the months of August, September, October, and November of 2009,
which are skip months, however, interest is payable monthly as billed. (Contract
# 002-0500467-702).   3.   Loan Schedule (0500467-703) dated as of June 26, 2008
attached to Master Loan and Security Agreement (500467) dated as of March 13,
2008 is amended as follows: Effective as of June 26, 2009, borrower shall pay
twenty (20) payments as follows:
Nineteen (19) consecutive principal installments of $5,447.67 each beginning
November 30, 2009, followed by one (1) principal installment of $27,238.50
beginning June 30, 2011, plus interest on the unpaid balance payable monthly, at
the rate of 6.25% per annum effective June 26, 2009. There are no principal
payments due in the months of July, August, September and October of 2009, which
are skip months, however, interest is payable monthly as billed. (Contract #
002-0500467-703).   4.   Loan Schedule (0500467-704) dated as of June 26, 2008
attached to Master Loan and Security Agreement (500467) dated as of March 13,
2008 is amended as follows: Effective as of June 26, 2009, borrower shall pay
fifty-six (56) payments as follows:
fifty-five (55) consecutive principal installments of $8,203.84 each beginning
November 26, 2009, followed by one (1) principal installment of $41,018.97
beginning June 26, 2014, plus interest on the unpaid balance payable monthly, at
the rate of 6.80% per annum effective June 26, 2009. There are no principal
payments due in the months of July, August, September, and October of 2009,
which are skip months, however, interest is payable monthly as billed. (Contract
# 002-0500467-704).   5.   Loan Schedule (0500467-705) dated as of June 26, 2008
attached to Master Loan and Security Agreement (500467) dated as of March 13,
2008 is amended as follows: Effective as of June 26, 2009, borrower shall pay
forty-four (44) payments as follows: forty-three (43) consecutive principal
installments of $1,578.07 each beginning November 30, 2009, followed by one (1)
principal installment of $7,890.43 beginning June 30, 2013, plus interest on the
unpaid balance payable monthly, at the rate of 6.80% per annum effective
June 26, 2009. There are no principal payments due in the months of July,
August, September, and October of 2009, which are skip months, however, interest
is payable monthly as billed. (Contract # 002-0500467-705).   6.   Loan Schedule
(0500467-706) dated as of November 24, 2008 attached to Master Loan and Security
Agreement (500467) dated as of March 13, 2008 is amended as follows: Effective
as of June 26, 2009, borrower shall pay forty-nine (49) payments as follows:
forty-eight (48) consecutive principal installments of $2,420.19 each beginning
December 5, 2009, followed by one (1) principal installment of $12,100.78
beginning December 5, 2013, plus interest on the unpaid balance payable monthly,
at the rate of 6.99% per annum effective June 26, 2009. There are no principal
payments due in the months of August, September, October and November of 2009,
which are skip months, however, interest is payable monthly as billed. (Contract
# 002-0500467-706).   7.   Loan Schedule (0500467-707) dated as of December 10,
2008 attached to Master Loan and Security Agreement (500467) dated as of
March 13, 2008 is amended as follows: Effective as of June 26, 2009, borrower
shall pay fifty (50) payments as follows: forty-nine (49) consecutive principal
installments of $1,989.91 each beginning November 29, 2009, followed by one (1)
principal installment of $9,949.55 beginning December 29, 2013, plus interest on
the unpaid balance payable monthly, at the rate of 6.99% per annum effective
June 26, 2009. There are no principal payments due in the months of July,
August, September and October of 2009, which are skip months, however, interest
is payable monthly as billed. (Contract # 002-0500467-707).

 



--------------------------------------------------------------------------------



 



8.   Loan Schedule (0500467-708) dated as of December 10, 2008 attached to
Master Loan and Security Agreement (500467) dated as of March 13, 2008 is
amended as follows: Effective as of June 26, 2009, borrower shall pay fifty
(50) payments as follows: forty-nine (49) consecutive principal installments of
$2,788.57 each beginning November 29, 2009, followed by one (1) principal
installment of $13,943.03 beginning December 29, 2013, plus interest on the
unpaid balance payable monthly, at the rate of 6.99% per annum effective
June 26, 2009. There are no principal payments due in the months of July,
August, September and October of 2009, which are skip months, however, interest
is payable monthly as billed. (Contract # 002-0500467-708).   9.  
Schedule No. 12 (Schedule of Indebtedness and Collateral) dated March 20, 2006
attached to Master Security Agreement dated April 5, 2000 is amended as follows:
Effective as of June 22, 2009, borrower shall pay sixteen (16) payments as
follows: fifteen (15) consecutive principal installments of $14,361.89 each
beginning December 25, 2009, followed by one (1) principal installment of
$71,809.85 beginning March 25, 2011, plus interest on the unpaid balance payable
monthly, at the rate of 7.99% per annum effective June 22, 2009. There are no
principal payments due in the months of August, September, October, and November
of 2009, which are skip months, however, interest is payable monthly as billed.
(Contract # 002-0176981-712).   10.   Schedule No. 13 (Schedule of Indebtedness
and Collateral) dated March 27, 2006 attached to Master Security Agreement dated
April 5, 2000 is amended as follows: Effective as of June 22, 2009, borrower
shall pay sixteen (16) payments as follows: fifteen (15) consecutive principal
installments of $30,470.40 each beginning December 28, 2009, followed by one
(1) principal installment of $152,352.07 beginning March 28, 2011, plus interest
on the unpaid balance payable monthly, at the rate of 8.14% per annum effective
June 22, 2009. There are no principal payments due in the months of August,
September, October, and November of 2009, which are skip months, however,
interest is payable monthly as billed. (Contract # 002-0176981-713).   11.  
Schedule No. 16 (Schedule of Indebtedness and Collateral) dated June 27, 2006
attached to Master Security Agreement dated April 5, 2000 is amended as follows:
Effective as of June 22, 2009, borrower shall pay nineteen (19) payments as
follows: eighteen (18) consecutive principal installments of $5,260.56 each
beginning December 28, 2009, followed by one (1) principal installment of
$26,302.84 beginning June 28, 2011, plus interest on the unpaid balance payable
monthly, at the rate of 8.45% per annum effective June 22, 2009. There are no
principal payments due in the months of August, September, October, and November
of 2009, which are skip months, however, interest is payable monthly as billed.
(Contract # 002-0176981-715).   12.   Schedule No. 15 (Schedule of Indebtedness
and Collateral) dated June 26, 2006 attached to Master Security Agreement dated
April 5, 2000 is amended as follows: Effective as of June 22, 2009, borrower
shall pay nineteen (19) payments as follows: eighteen (18) consecutive principal
installments of $8,134.406 each beginning December 28, 2009, followed by one (1)
principal installment of $40,672.03 beginning June 28, 2011, plus interest on
the unpaid balance payable monthly, at the rate of 8.45% per annum effective
June 22, 2009. There are no principal payments due in the months of August,
September, October and November of 2009, which are skip months, however,
interest is payable monthly as billed. (Contract # 002-0176981-716).   13.  
Schedule No. 14 (Schedule of Indebtedness and Collateral) dated June 27, 2006
attached to Master Security Agreement dated April 5, 2000 is amended as follows:
Effective as of June 22, 2009, borrower shall pay nineteen (19) payments as
follows: eighteen (18) consecutive principal installments of $12,787.53 each
beginning December 28, 2009, followed by one (1) principal installment of
$63,937.75 beginning June 28, 2011, plus interest on the unpaid balance payable
monthly, at the rate of 8.45% per annum effective June 22, 2009. There are no
principal payments due in the months of August, September, October, and November
of 2009, which are skip months, however, interest is payable monthly as billed.
(Contract # 002-0176981-717).   14.   Schedule No. 17 (Schedule of Indebtedness
and Collateral) dated September 28, 2006 attached to Master Security Agreement
dated April 5, 2000 is amended as follows: Effective as of June 26, 2009,
borrower shall pay one (1) payment as follows: one (1) principal installment of
$13,489.10 beginning November 30, 2009, plus interest on the unpaid balance
payable monthly, at the rate of 7.04% per annum effective June 26, 2009. There
are no principal payments due in the months of July, August, September and
October of 2009, which are skip months, however, interest is payable monthly as
billed. The term of the contract is amended from 36 months to 38 months.
(Contract # 002-0176981-720).   15.   Schedule No. 18 (Schedule of Indebtedness
and Collateral) dated November 21, 2006 attached to Master Security Agreement
dated April 5, 2000 is amended as follows: Effective as of June 26, 2009,
borrower shall pay twenty-five (25) payments as follows: twenty-four
(24) consecutive principal installments of $10,774.27 each beginning
November 30, 2009, followed by one (1) principal installment of $53,871.51
beginning November 30, 2011, plus interest on the unpaid balance payable
monthly, at the rate of 7.90% per annum effective June 26, 2009. There are no
principal payments due in the months of July, August, September and October of
2009, which are skip months, however, interest is payable monthly as billed.
(Contract # 002-0176981-721).   16.   Schedule No. 22 (Schedule of Indebtedness
and Collateral) dated November 11, 2006 attached to Master Security Agreement
dated April 5, 2000 is amended as follows: Effective as of June 22, 2009,
borrower shall pay twenty-six (26) payments as follows: twenty-five
(25) consecutive principal installments of $3,939.08 each beginning December 28,
2009, followed by one (1) principal installment of $19,115.94 beginning
January 28, 2012, plus interest on the unpaid balance payable monthly, at the
rate of 6.25% per annum effective June 22, 2009. There are no principal payments
due in the months of August, September, October, and November of 2009, which are
skip months, however, interest is payable monthly as billed. (Contract #
002-0176981-724).



 



--------------------------------------------------------------------------------



 



17.   Schedule No. 19 (Schedule of Indebtedness and Collateral) dated
February 26, 2007 attached to Master Security Agreement dated
April 5, 2000 is amended as follows: Effective as of June 26, 2009, borrower
shall pay forty (40) payments as follows; thirty-nine (39) consecutive principal
installments of $34,966.44 each beginning November 30, 2009, followed by one
(1) principal installment of $174,832.24 beginning February 28, 2013, plus
interest on the unpaid balance payable monthly, at the rate of 7.13% per annum
effective June 26, 2009. There are no principal payments due in the months of
July, August, September and October of 2009, which are skip months, however,
interest is payable monthly as billed. (Contract # 002-0176981-725).   18.  
Schedule No. 20 (Schedule of Indebtedness and Collateral) dated March 1, 2007
attached to Master Security Agreement dated April 5, 2000 is amended as follows:
Effective as of June 26, 2009, borrower shall pay twenty-eight (28) payments as
follows: twenty-seven (27) consecutive principal installments of $5,375.33 each
beginning November 30, 2009, followed by one (1) principal installment of
$21,501.52 beginning March 30, 2012, plus interest on the unpaid balance payable
monthly, at the rate of 7.13% per annum effective June 26, 2009. There are no
principal payments due in the months of July, August, September and October of
2009, which are skip months, however, interest is payable monthly as billed.
(Contract # 002-0176981-726).   19.   Schedule No. 21 (Schedule of Indebtedness
and Collateral) dated September 20, 2007 attached to Master Security Agreement
dated April 5, 2000 is amended as follows: Effective as of June 22, 2009,
borrower shall pay thirty-four (34) payments as follows: thirty-three (33)
consecutive principal installments of $2,792.70 each beginning December 28,
2009, followed by one (1) principal installment of $13,912.96 beginning
September 28, 2012, plus interest on the unpaid balance payable monthly, at the
rate of 7.35% per annum effective June 22, 2009. There are no principal payments
due in the months of August, September, October, and November of 2009, which are
skip months, however, interest is payable monthly as billed. (Contract #
002-0176981-732).   20.   Schedule No. 23 (Schedule of Indebtedness and
Collateral) dated September 20, 2007 attached to Master Security Agreement dated
April 5, 2000 is amended as follows: Effective as of June 22, 2009, borrower
shall pay twenty-six (26) payments as follows: twenty-five (25) consecutive
principal installments of $1,766.26 each beginning December 28, 2009, followed
by one (1) principal installment of $8,831.26 beginning January 28, 2012, plus
interest on the unpaid balance payable monthly, at the rate of 6.25% per annum
effective June 22, 2009. There are no principal payments due in the months of
August, September, October, and November of 2009, which are skip months,
however, interest is payable monthly as billed. (Contract # 002-0176981-735).  
22.   Conditions of approval for restructure of stated accounts are referenced
in Rider 2A attached.   23.   This Amendment constitutes a validly binding and
enforceable obligation of Customer in accordance with its terms. If Customer is
a partnership, corporation, limited liability company or other legal entity, the
execution and delivery of this Amendment and the performance of Customer’s
obligations hereunder and under the Contract have been duly authorized by all
necessary action on the part of the Customer, and the person signing this
Amendment on behalf of Customer is duly authorized.   24.   WFEFI and any
assignee of WFEFI is authorized to file one or more Uniform Commercial Code
financing statements without the signature of Customer or signed by WFEFI or any
assignee of WFEFI as attorney-in-fact for Customer.   25.   Except as modified
herein, the terms of the Contract remain the same and continue in full force and
effect. CUSTOMER HEREBY WAIVES ANY RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
MATTER ARISING UNDER OR IN CONNECTION WITH THE CONTRACT.   26.   WFEFI may in
its sole discretion, accept a photocopy, electronically transmitted facsimile or
other reproduction of this Amendment (a “Counterpart”) as the binding and
effective record of this Amendment whether or not an ink signed copy hereof is
also received by WFEFI from Customer, provided, however, that if WFEFI accepts a
Counterpart as the binding and effective record hereof, the Counterpart
acknowledged in writing above by WFEFI shall constitute the record hereof.
Customer agrees that such Counterpart received by WFEFI, shall, when
acknowledged in writing by WFEFI, constitute an original document for the
purposes of establishing the provisions thereof and shall be legally admissible
under the best evidence rule and binding on and enforceable against Customer. If
WFEFI accepts a Counterpart as the binding and effective record hereof only such
Counterpart acknowledged in writing above by WFEFI shall be marked “Original”
and to the extent that this Amendment constitutes chattel paper, a security
interest may only be created in the Amendment that bears WFEFI’s ink signed
acknowledgement and is marked “Original.”

Dated: July 29, 2009
Ver. 0508

                  Wells Fargo Equipment Finance, Inc.   Ready Mix, Inc.    
 
               
By
  /s/ Lee McDermid
 
  By   /s/ Bradley E. Larson
 
   
Title
  SVP   Title   CEO    

      (BAR CHART) [p15612p1561204.gif]   MODIFICATION: ACRIKLI
(mts):07172009:1727:507600:204560

3



--------------------------------------------------------------------------------



 



          WHEREAS, Customer and WFEFI are parties to (i) the Contracts and
(ii) that certain Master Lease Agreement dated as of April 11, 2006, as amended
by Amendment No. 1 to Master Lease Agreement dated as of February 2, 2009 (as
further amended from time to time, the “Master Lease Agreement”);
          WHEREAS, Customer has requested that WFEFI (i) modify the payment
terms under the Contracts as specified herein and (ii) waive compliance with the
Fixed Charge Coverage Ratio (as defined in the Contracts) as set forth in the
Contracts and the Master Lease Agreement for the periods ending June 30, 2009
and September 30, 2009; and
          WHEREAS, WFEFI is willing to consent to such request subject to the
terms and conditions set forth herein.

 



--------------------------------------------------------------------------------



 



          21. WFEFI hereby waives compliance by the Customer with the Fixed
Charge Coverage Ratio as set forth in the Contracts and the Master Lease
Agreement with respect to each of the periods ending June 30, 2009 and
September 30, 2009.
          22. In consideration of WFEFI’s agreement to restructure the Loan
Schedules as set forth in Paragraphs 1 through 20 above and waive compliance
with the Fixed Charge Coverage Ratio as set forth in Paragraph 21 above, the
Customer agrees to:

  •   pledge to WFEFI additional collateral as reflected on Rider 2B of the
Security Agreement dated August 13, 2009 attached here to;     •   pay to WFEFI
35% of the “Excess Proceeds” received by the Customer from the sale/leaseback of
the real estate located at 4602 East Thomas Road, Phoenix, Arizona (the
“Sale/Leaseback Transaction”); and     •   pay to WFEFI at closing a
modification fee of $8,500 to document and process the restructuring of the Loan
Schedules.

For the purposes of this Paragraph 22, “Excess Proceeds” means the excess of
(a) the gross cash proceeds received by the Customer from the Sale/Leaseback
Transaction, over (b) the sum of (i) all reasonable and customary fees and
expenses with respect to legal, brokerage and accounting and other professional
fees, sales commissions and disbursements and all other reasonable fees,
expenses and charges, in each case actually incurred in connection with such
Sale/Leaseback Transaction, (ii) all taxes actually paid or estimated by the
Customer (in good faith) to be payable in cash in connection with such
Sale/Leaseback Transaction (but Excess Proceeds shall include the excess, if
any, of the estimated taxes payable in connection with such Sale/Leaseback
Transaction over the actual amount of taxes paid, immediately after the payment
of such taxes) and (iii) all amounts required to be applied to the repayment of
any debt secured by a lien or mortgage on the property sold in connection with
the Sale/Leaseback Transaction.

 



--------------------------------------------------------------------------------



 



Ready Mix, Inc.
Mixer Trucks without Liens
7/7/2009

                                                  Arizona:  
 
                                          2639    
00 Kenworth W900 Mixer
    12/29/04       46,436.62       42,566.76       3,869.86       18,500.00    
2640    
00 Kenworth W900 Mixer
    12/29/04       46,436.62       42,566.76       3,869.86       18,500.00    
2642    
00 Kenworth W900 Mixer
    12/29/04       46,436.62       42,566.76       3,869.86       18,500.00    
2644    
00 Kenworth W900 Mixer
    12/29/04       46,436.62       42,566.76       3,869.86       18,500.00  
Nevada:  
 
                                          2430    
97 International Harvest Mixer
    04/30/02       21,409.25       21,409.25       0.00       16,000.00     2434
   
97 International Harvest Mixer
    03/12/02       35,682.08       35,682.08       0.00       16,000.00     2440
   
97 International Harvest Mixer
    03/12/02       27,687.47       27,687.47       0.00       16,000.00     2442
   
97 International Harvest Mixer
    01/18/02       37,755.66       37,755.66       0.00       16,000.00     2448
   
97 International Harvest Mixer
    03/12/02       20,966.16       20,966.16       0.00       16,000.00     2450
   
97 International Harvest Mixer
    01/18/02       37,755.66       37,755.66       0.00       16,000.00     2454
   
97 International Harvest Mixer
    03/12/02       36,497.11       36,497.11       0.00       16,000.00     2457
   
97 International Harvest Mixer
    03/12/02       28,945.99       28,945.99       0.00       16,000.00     2458
   
97 International Harvest Mixer
    01/18/02       34.609.33       34,609.33       0.00       16,000.00     2459
   
97 International Harvest Mixer
    01/18/02       37,755.66       37,755.66       0.00       16,000.00     2461
   
97 International Harvest Mixer
    03/12/02       24,541.17       24,541.17       0.00       16,000.00     2464
   
97 International Harvest Mixer
    01/18/02       37,755.66       37,755.66       0.00       16,000.00     2465
   
97 International Harvest Mixer
    03/12/02       34,609.33       34,609.33       0.00       16,000.00     2466
   
97 International Harvest Mixer
    03/12/02       35,682.08       35,682.08       0.00       16,000.00     2469
   
97 International Harvest Mixer
    01/18/02       25,170.43       25,170.43       0.00       16,000.00     2476
   
00 International Harvest Mixer
    12/15/04       52,833.61       48,430.80       4,402.81       18,000.00    
2477    
00 International Harvest Mixer
    12/15/04       52,833.61       48,430.80       4,402.81       18,000.00    
2479    
00 International Harvest Mixer
    12/15/04       52,833.61       48,430.80       4,402.81       18,000.00    
2482    
00 International Harvest Mixer
    06/25/04       29,894.13       29,894.13       0.00       18,000.00     2484
   
00 International Harvest Mixer
    06/25/04       66,431.44       66,431.44       0.00       18,000.00     2485
   
00 International Harvest Mixer
    06/25/04       66,431.44       66,431.44       0.00       18,000.00     2486
   
00 International Harvest Mixer
    06/25/04       66,431.44       66,431.44       0.00       18,000.00     2487
   
00 International Harvest Mixer
    06/25/04       66,431.44       66,431.44       0.00       18,000.00     2646
   
00 Kenworth W900 Mixer
    12/15/04       52,833.61       48,430.80       4,402.81       18,500.00    
2647    
00 Kenworth W900 Mixer
    12/15/04       52,833.61       48,430.80       4,402.81       18,500.00    
2648    
00 Kenworth W900 Mixer
    12/15/04       52,833.61       48,430.80       4,402.81       18,500.00    
2649    
00 Kenworth W900 Mixer
    12/15/04       52,833.61       48,430.80       4,402.81       18,500.00    
2650    
00 Kenworth W900 Mixer
    12/15/04       52,833.61       48,430.80       4,402.31       18,500.00    
2651    
00 Kenworth W900 Mixer
    12/15/04       52,833.61       48,430.80       4,402.81       18,500.00    
2652    
00 Kenworth W900 Mixer
    12/15/04       52,833.61       43,430.80       4,402.81       18,500.00    
2654    
00 Kenworth W900 Mixer
    12/15/04       52,833.61       48,430.80       4,402.81       18,500.00    
2655    
00 Kenworth W900 Mixer
    12/15/04       52,833.61       48,430.80       4,402.81       18,500.00    
2656    
00 Kenworth W900 Mixer
    12/15/04       52,833.61       48,430.80       4,402.81       18,500.00    
2657    
00 Kenworth W900 Mixer
    12/15/04       52,833.61       48,430.30       4,402.81       18,500.00    
2658    
00 Kenworth W900 Mixer
    12/15/04       52,833.61       48,430.80       4,402.81       18,500.00    
2659    
00 Kenworth W900 Mixer
    12/15/04       52,833.61       48,430.80       4,402.81       18,500.00    
2660    
00 Kenworth W900 Mixer
    12/15/04       52,833.53       48,430.79       4,402.74       18,500.00    
2661    
00 Kenworth W900 Mixer
    06/25/04       66,431.44       66,431.44       0.00       18,500.00     2663
   
00 Kenworth W900 Mixer
    06/25/04       66,431.44       66,431.44       0.00       18,500.00        
                       
 
            1,989,223.58       1,898,896.44       90,327.14       754,000.00    
                   

 



--------------------------------------------------------------------------------



 



         
(WELLS FARGO LOGO) [p15612p1561203.gif]
 
Wells Fargo Equipment Finance, Inc.
733 Marquette Avenue, Suite 700
MAC N9306-070
Minneapolis, MN 55402   Security Agreement

      Name and Address of Debtor:   Dated as of August 13, 2009 Ready Mix, Inc.
  Customer Credit Numbers: 10500467 3430 E. Flamingo Rd. Suite 100   10176981
Las Vegas, NV 89121          

  1.   Security Interest and Collateral. To secure the payment and performance
of each and every debt, liability and obligation of every type and description
which Debtor may now or at any time hereafter owe to Wells Fargo Equipment
Finance, Inc. (“Secured Party”) (whether such debt, liability or obligation now
exists or is hereafter created or incurred, whether it is currently contemplated
by the Debtor and Secured Party, whether any documents evidencing it refer to
the Security Agreement, and whether it is or may be direct or indirect, due or
to become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or joint, several or joint and several; all such debts,
liabilities and obligations being herein collectively referred to as the
“Obligations”). Debtor hereby grants Secured Party a security interest (herein
called the “Security Interest”) in the following property (herein called the
“Collateral”):         The Equipment described on Rider 2B attached hereto and
made a part hereof attached of Amendment Agreement dated July 29, 2009.

    together with all substitutions and replacements for and products of the
Collateral, all proceeds, accessories, attachments, parts, equipment and repairs
now or hereafter attached or affixed to or used in connection with the
Collateral.       After Debtor signs this Agreement, Debtor authorizes Secured
Party to insert any missing information or change any inaccurate information
(such as the model year of the Collateral or its serial number or VIN) into this
description of Collateral.

2.   Representations, Warranties and Agreements. Debtor represents, warrants and
agrees that:

  (a)   Authorization. (i) If Debtor is a partnership, corporation, limited
liability company or other legal entity, the execution and delivery of this
Agreement and the performance of Debtor’s obligations hereunder have been duty
authorized by all necessary action on the part of the Debtor; (ii) the person
signing on behalf of Debtor is duly authorized; (iii) all information provided
by Debtor to Secured Party in connection with this Agreement is true and
correct; and (iv) this Agreement constitutes a legal, valid and binding
obligation of Debtor, enforceable against Debtor in accordance with its terms  
  (b)   Office Location and Organization. Debtor’s chief executive office (if
Debtor is a corporation, a partnership or a limited liability company) is
located at the address for Debtor shown above. Debtor will not change the
location of its chief executive office or his/her residence, as the case may be,
or its state of organization or form of organization (if Debtor is a
corporation, a partnership or a limited liability company) without first giving
Secured Party at least 10 days prior written notice of the proposed change.    
(c)   Business Purpose; Lawful Use. The Collateral will be used primarily for
business purposes as opposed to personal, family or household purposes. Debtor
will comply with all laws and regulations applicable to the Collateral and its
use.

3.   Additional Representations, Warranties and Agreements. Debtor represents,
warrants and agrees that:

  (a)   Debtor has (or will have at the time Debtor acquires rights in
Collateral hereafter arising) absolute title to each item of Collateral free and
clear of all security interests, liens and encumbrances, except the Security
Interest and will defend the Collateral against all claims or demands of all
persons other than Secured Party Debtor will not sell or otherwise dispose of
the Collateral or any interest therein without the prior written consent of
Secured Party.     (b)   Debtor will not permit any Collateral to be located in
any state (and, if county filing is required, in any county) in which the
financing statement covering such Collateral is required to be, but has not in
fact been, filed in order to perfect the Security Interest. The Collateral shall
not be used outside of the United States without Secured Party’s prior written
consent.     (c)   Debtor will (i) keep all Collateral in good repair, working
order and condition, normal depreciation excepted, and will, from time to time,
replace any worn, broken or defective parts thereof; (ii) promptly pay all taxes
and other governmental charges levied or assessed upon or against any Collateral
or upon or against the creation, perfection or continuance of the Security
Interest; (iii) keep all Collateral free and clear of all security interests,
liens and encumbrances except the Security Interest; (iv) at all reasonable
times, permit Secured Party or its representatives to examine or inspect any
Collateral, wherever located, and to examine, inspect and copy Debtor’s books
and records pertaining to the Collateral and its business and financial
condition; (v) keep accurate and complete records pertaining to Debtor’s
business and financial condition and submit to Secured Party such periodic
reports concerning Debtor’s business and financial condition as Secured Party
may from time to time reasonably request; (vi) promptly notify Secured Party of
any loss of or material damage to any Collateral; (vii) at all times keep all
Collateral insured against risks of fire (including so-called extended
coverage), theft, collision (in case of Collateral consisting of motor vehicles)
and such other risks and in such amounts as Secured Party may reasonably
request, with any loss payable to Secured Party to the extent of its interest
and with a provision requiring the insurer to notify Secured Party in writing at
least 10 days prior to cancellation or modification of any such policy;
(viii) from time to time execute such financing statements as Secured Party may
reasonably require in order to perfect the Security Interest and, if any
Collateral consists of a motor vehicle, execute such documents as may be
required to have the Security Interest properly noted on a certificate of title;
(ix) pay when due or reimburse Secured Party on demand for all costs of
collection of any of the Obligations and all other out-of-pocket expenses
(including in each case all reasonable attorneys’ fees) incurred by Secured
Party in connection with the creation, perfection, satisfaction, protection,
defense or enforcement of the Security Interest or the creation, continuance,
protection, defense or enforcement of this Agreement or any or all of the
Obligations, including expenses incurred in any litigation or bankruptcy or
insolvency proceedings; (x) execute, deliver or endorse any and all instruments,
documents, assignments, security agreements and other agreements and writings
which Secured Party may at any time reasonably request in order to secure,
protect, perfect or enforce the Security Interest and Secured Party’s rights
under this Agreement; (xi) not use or keep any Collateral, or permit it to be
used or kept, for any unlawful purpose or in violation of any federal, state or
local law, statute or ordinance; and (xii) not permit any Collateral to become
part of or to be affixed to any real property without first assuring to the
reasonable satisfaction of Secured Party that the Security Interest will be
prior and senior to any interest or

THIS AGREEMENT INCLUDES THE TERMS ON THE ATTACHED PAGE(S).

     
 
   
Ready Mix, Inc.
   
 
   
/s/ Bradley E. Larson
   
 
   
By
   
 
   
CEO
   
 
   
Title
   

      (BAR CHART) [p15612p1561205.gif]
Page 1 of 2  

SECAGRCL ACRIKLI (mts) 08132009 1634 513033 208789      

 



--------------------------------------------------------------------------------



 



      lien then held or thereafter acquired by any mortgagee of such real
property or the owner or purchaser of any interest therein. If Debtor at any
time fails to perform or observe any agreement contained in this Section 3(c),
and if such failure shall continue for a period often calendar days after
Secured Party gives Debtor written notice thereof (or. in the case of the
agreements contained in clauses (vii) and (viii) of this Section 3(c),
immediately upon the occurrence of such failure, without notice or lapse of
time). Secured Party may (but need not) perform or observe such agreement on
behalf and in the name, place and stead of Debtor (or. at Secured Party’s
option, in Secured Party’s own name) and may (but need not) take any and all
other actions which Secured Party may reasonably deem necessary to cure or
correct such failure (including, without limitation, the payment of taxes, the
satisfaction of security interests, liens, or encumbrances, the procurement and
maintenance of insurance, the execution of financing statements, the endorsement
of instruments, and the procurement of repairs, transportation or insurance);
and, except to the extent that the effect of such payment would be to render any
loan or forbearance of money usurious or otherwise illegal under any applicable
law Debtor shall thereupon pay Secured Party on demand the amount of all moneys
expended and all costs and expenses (including reasonable attorneys’ fees)
incurred by Secured Party in connection with or as a result of Secured Party’s
performing or observing such agreement or taking such actions, together with
interest thereon from the date expended or incurred by Secured Party at the
highest rate then applicable to any of the Obligations. To facilitate the
performance or observance by Secured Party of such agreements of Debtor. Debtor
hereby irrevocably appoints (which appointment is coupled with an interest)
Secured Party, or its delegate, as the attorney-in-fact of Debtor with the right
(but not the duty) from time to time to create, prepare, complete, execute,
deliver, endorse or file, in the name and on behalf of Debtor, any and all
instruments, documents. Financing statements, applications for insurance and
other agreements and writings required to be obtained, executed, delivered or
endorsed by Debtor under this Section 3.

4.   Assignment of Insurance. Debtor hereby assigns to Secured Party, as
additional security for the payment of the Obligations, any and all moneys
(including but not limited to proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of Debtor under or
with respect to, any and all policies of insurance covering the Collateral, and
Debtor hereby directs the issuer of any such policy to pay any such moneys
directly to Secured Party. Both before and after the occurrence of an Event of
default. Secured Party may (but need not), in its own name or in Debtor’s name,
execute and deliver proofs of claim, receive all such moneys, endorse checks and
other instruments representing payment of such moneys, and adjust, litigate,
compromise or release any claim against the issuer of any such policy.   5.  
Events of Default. Each of the following occurrences shall constitute an event
of default under this Agreement (herein called “Event of Default”), (i) Debtor
shall fail to pay any or all of the Obligations when due or (if payable on
demand) on demand, or shall fail to observe or perform any covenant or agreement
herein binding on it; (ii) any representation or warranty by Debtor set forth in
the Agreement or made to Secured Party in any financial statements or reports
submitted to Secured Party by or on behalf of Debtor shall prove materially
false or misleading; (iii) a garnishment, summons or a writ of attachment shall
be issued against or served upon the Secured Party for the attachment of any
property of Debtor or any indebtedness owing to Debtor; (iv) Debtor or any
guarantor of any Obligation shall (A) be or become insolvent (however defined);
or (B) voluntarily file, or have filed against it involuntarily, a petition
under the United States Bankruptcy Code; or (C) if a corporation, partnership,
or organization, be dissolved or liquidated or, if a partnership, suffer the
death of a partner or, if an individual, die, or (D) go out of business; (v) an
event of default shall occur under any indebtedness Debtor may now or hereafter
owe to any affiliate of Secured Party; (vi) if Debtor is a corporation, more
than 50% of the shares of voting stock of Debtor shall become owned by a
shareholder or shareholders who were not owners of voting stock of Debtor on the
date of this Agreement or, if Debtor is a partnership, more than 50% of the
partnership interests in the Debtor shall become owned by a partner or partners
who were not partners of Debtor on the date of this Agreement; or (vii) Debtor
shall consolidate with or merge into, or sell all or substantially all of its
assets to, any individual, corporation, or other entity.   6.   Remedies upon
Event of Default. Upon the occurrence of an Event of Default under Section 5 and
at any time thereafter, Secured Party may exercise any one or more of the
following rights and remedies; (i) declare all unmatured Obligations to be
immediately due and payable, and the same shall thereupon be immediately due and
payable, without presentment or other notice or demand; (ii) exercise and
enforce any or all rights and remedies available upon default to a secured party
under the Uniform Commercial Code, including but not limited to the right to
take possession of any Collateral, proceeding without judicial process or by
judicial process (without a prior hearing or notice thereof, which Debtor hereby
expressly waives), and the right to sell, lease or otherwise dispose of any or
all of the Collateral, and in connection therewith, Secured Party may require
Debtor to make the Collateral available to Secured Party at a place to be
designated by Secured Party which is reasonably convenient to both parties, and
if notice to Debtor of any intended disposition of Collateral or any other
intended action is required by law in a particular instance, such notice shall
be deemed commercially reasonable if given (in the manner specified in
Section 7) at least to calendar days prior to the date of intended disposition
or other action; (iii) exercise or enforce any or all other rights or remedies
available to Secured Party by law or agreement against the Collateral, against
Debtor or against any other person or property. Upon the occurrence of the Event
of Default described in Section 5(iv)(B), all Obligations shall be immediately
due and payable without demand or notice thereof.   7.   Miscellaneous. This
Agreement can be waived, modified, amended, terminated or discharged, and the
Security interest can be released, only explicitly in a writing signed by
Secured Party. A waiver signed by Secured Party shall be effective only in the
specific instance and for the specific purpose given. Mere delay or failure to
act shall not preclude the exercise or enforcement of any of Secured Party’s
rights or remedies. All rights and remedies of Secured Party shall be cumulative
and may be exercised singularly or concurrently, at Secured Party’s option, and
the exercise or enforcement of any one such right or remedy shall neither be a
condition to nor bar the exercise or enforcement of any other. All notices to be
given to Debtor shall be deemed sufficiently given if delivered or mailed by
registered or certified mail, postage prepaid, to Debtor at its address set
forth above or at the most recent address shown on Secured Party’s records.
Secured Party’s duty of care with respect to Collateral in its possession (as
imposed by law) shall be deemed fulfilled if Secured Party exercises reasonable
care in physically safekeeping such Collateral or, in the case of Collateral in
the custody or possession of a bailee or other third person, exercises
reasonable care in the selection of the bailee or other third person, and
Secured Party need not otherwise preserve, protect, insure or care for any
Collateral. Secured Party shall not be obligated to reserve any rights Debtor
may have against prior parties, to realize on the Collateral at all or in any
particular manner or order, or to apply any cash proceeds of Collateral in any
particular order of application. This Agreement shall be binding upon and inure
to the benefit of Debtor and Secured Party and their respective heirs,
representatives, successors and assigns and shall take effect when signed by
Debtor and delivered to Secured Party, and Debtor waves notice of Secured
Party’s acceptance hereof. Secured Party may execute this Agreement if
appropriate for the purpose of filing, but the failure of Secured Party to
execute this Agreement shall not affect or impair the validity or effectiveness
of this Agreement. A carbon, photographic or other reproduction of this
Agreement or of any financing statement signed by the Debtor shall have the same
force and effects as the original for all purposes of a financing statement.
Except to the extent otherwise required by law, this Agreement shall be governed
by the internal laws of the state of Minnesota. If any provision or application
of this Agreement is held unlawful or unenforceable in any respect, such
illegality or unenforceability shall not affect other provisions or applications
which can be given effect, and this Agreement shall be construed as if the
unlawful or unenforceable provision or application had never been contained
herein or prescribed hereby. All representations and warranties contained in
this Agreement shall survive the execution, delivery and performance of this
Agreement and the creation and payment of the Obligations. If this Agreement is
signed by more than one person as Debtor, the term “Debtor” shall refer to each
of them separately and to both or all of them jointly; all such persons shall be
bound both severally and jointly with the other(s); and the Obligations shall
include all debts, liabilities and obligations owed to Secured Party by any
Debtor solely or by both or several or all Debtors jointly or jointly and
severally, and all property described in Section 1 shall be included as part of
the Collateral, whether it is owned jointly by both or all Debtors or is owned
in whole or in part by one (or more) of them. Secured Party may in its sole
discretion, accept a photocopy, electronically transmitted facsimile or other
reproduction of this Agreement (a “Counterpart”) as the binding and effective
record of this Agreement whether or not an ink signed copy hereof is also
received by Secured Party from Debtor, provided, however, that if Secured Party
accepts a Counterpart as the binding and effective record hereof, the
Counterpart acknowledged in writing above by Secured Party shall constitute the
record hereof. Debtor agrees that such Counterpart received by Secured Party,
shall, when acknowledged in writing by Secured Party, constitute an original
document for the purposes of establishing the provisions thereof and shall be
legally admissible under the best evidence rule and binding on and enforceable
against Debtor. If Secured Party accepts a Counterpart as the binding and
effective record hereof only such Counterpart acknowledged in writing above by
Secured Party shall be marked “Original” and to the extent that this Agreement
constitutes chattel paper, a security interest may only be created in the
Agreement that bears Secured Party’s ink signed acknowledgement and is marked
“Original” DEBTOR HEREBY WAIVES ANY RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
MATTER UNDER OR IN CONNECTION WITH THE SECURITY AGREEMENT.

Ver. 1007
Page 2 of 2: SECAGRCL

 